                                    Case 3:19-cv-01951-MPS Document 50 Filed 08/24/20 Page 1 of 2



                                        August 24, 2020
1156 15th St. NW, Suite 1020
Washington, D.C. 20005
(202) 795-9300
www.rcfp.org
                                        Honorable Judge Michael P. Shea
Bruce D. Brown                          United States District Judge
Executive Director
bbrown@rcfp.org                         U.S. District Court for the District of Connecticut
(202) 795-9301
                                        450 Main Street
STEERING COMMITTEE
STEPHEN J. ADLER
                                        Hartford, Connecticut 06103
Reuters
J. SCOTT APPLEWHITE
The Associated Press                    VIA ECF
WOLF BLITZER
CNN
DAVID BOARDMAN
Temple University
                                        Re: The Hartford Courant Company, LLC v. Patrick L. Carroll III, et al.
THEODORE J. BOUTROUS, JR.               (19-cv-01951-MPS)
Gibson, Dunn & Crutcher LLP
MASSIMO CALABRESI
Time Magazine
MANNY GARCIA
                                        Dear Judge Shea:
Pro Publica

                                                Plaintiff The Hartford Courant Company, LLC (the “Courant”) writes
EMILIO GARCIA-RUIZ
The Washington Post
JOSH GERSTEIN
POLITICO                                to request that the Court set a status conference in the above-captioned matter
ALEX GIBNEY
Jigsaw Productions
                                        at the Court’s earliest convenience concerning the Motion to Stay Pending
SUSAN GOLDBERG                          Appeal (the “Motion”) filed by Defendants on August 18, 2020. ECF 48.
National Geographic
JAMES GRIMALDI
The Wall Street Journal
LAURA HANDMAN
                                                Defendants’ Motion seeks both a stay of this Court’s July 24, 2020
Davis Wright Tremaine                   preliminary injunction order, ECF 46 (the “Order”), as well as a stay of all
DIEGO IBARGÜEN
Hearst                                  further proceedings before the Court pending resolution of Defendants’
KAREN KAISER
The Associated Press                    appeal from the Order, which was noticed on August 18, 2020, ECF 47.
DAVID LAUTER
Los Angeles Times
                                        Portions of the Order went into effect immediately on July 24, 2020. The
MARGARET LOW                            portion of the Order concerning unsealing that was stayed for 30 days is now
WBUR
JANE MAYER                              in effect; the 30-day stay entered by the Court expired on August 23, 2020.
The New Yorker
COLLEEN MCCAIN NELSON
                                        As of today, it appears the Courant has electronic access to docket
The McClatchy Company                   information in pending matters that were transferred from the juvenile docket
MAGGIE MULVIHILL
Boston University                       to the regular criminal docket pursuant to Conn. Gen. Stat. § 46b-127 prior to
JAMES NEFF
The Philadelphia Inquirer               the date of the Order.
NORMAN PEARLSTINE
The Los Angeles Times
THOMAS C. RUBIN                                 The Courant’s opposition to Defendants’ Motion is due on
Stanford Law School
CHARLIE SAVAGE                          September 8, 2020. However, the Courant will be filing its opposition today
The New York Times
JENNIFER SONDAG
                                        and, in light of the foregoing, respectfully requests that the Court set a status
Bloomberg News
NABIHA SYED
                                        conference concerning Defendants’ Motion at the Court’s earliest
The Markup                              convenience.
ADAM SYMSON
The E.W. Scripps Company
PIERRE THOMAS
ABC News
SAUNDRA TORRY
Freelance
                                                                                  Respectfully submitted,
VICKIE WALTON-JAMES
NPR
JUDY WOODRUFF                                                                     s/ Katie Townsend
PBS/The NewsHour
HONORARY LEADERSHIP COUNCIL
                                                                                  Katie Townsend (phv10445)
CHIP BOK                                                                          THE REPORTERS COMMITTEE FOR
Creators Syndicate
TONY MAURO
                                                                                  FREEDOM OF THE PRESS
American Lawyer Media, ret.                                                       1156 15th St. NW, Suite 1020
DAHLIA LITHWICK
Slate                                                                             Washington, D.C. 20005
ANDREA MITCHELL
NBC News
CAROL ROSENBERG
The New York Times
PAUL STEIGER
ProPublica

Affiliations appear only
  for purposes of identification.
Case 3:19-cv-01951-MPS Document 50 Filed 08/24/20 Page 2 of 2



                                    Phone: 202.795.9300
                                    Facsimile: 202.795.9310
                                    ktownsend@rcfp.org

                                    William S. Fish, Jr. (ct05349)
                                    HINCKLEY, ALLEN & SNYDER LLP
                                    20 Church St.
                                    Hartford, CT 06103
                                    Phone: 860.331.2700
                                    Facsimile: 860.278.3802
                                    wfish@hinckleyallen.com

                                    Counsel for Plaintiff The Hartford
                                    Courant Company, LLC
